Exhibit 10.2

 

SIXTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 2

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 2 (this
“Amendment”) is made and entered into as of September 30, 2016, by and between
HPT TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 2, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 2, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 2, dated as of June 23, 2015, that certain Third Amendment to
Amended and Restated Lease No. 2, dated as of September 23, 2015, that certain
Fourth Amendment to Amended and Restated Lease No. 2, dated as of June 22, 2016,
and that certain Fifth Amendment to Amended and Restated Lease No. 2, dated as
of June 30, 2016 (as so amended, the “Lease”);

 

WHEREAS, simultaneously herewith, HPT TA Properties Trust has acquired from
Tenant certain land and improvements comprising a travel center having an
address at 289 Howard Baker Highway, Pioneer, Tennessee, as further described on
Exhibit A-40 attached to this Amendment (collectively, the “Pioneer Property”);

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Pioneer
Property as a Property (this and other capitalized terms used and not otherwise
defined in this Amendment shall have the meanings given such terms in the
Lease); and

 

WHEREAS, Guarantor is executing this Amendment to confirm the continuation of
the Guaranty;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Base Year.  The defined term “Base Year”
set forth in Section 1.10 of the Lease shall mean, with respect to the Pioneer
Property, the 2019 calendar year.

 

2.                                      Commencement Date.  The defined term
“Commencement Date” set forth in Section 1.18 of the Lease shall mean, with
respect to the Pioneer Property, the date of this Amendment.

 

3.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

--------------------------------------------------------------------------------


 

1.66                        “Minimum Rent” shall mean Fifty-One Million Two
Hundred Twenty-Four Thousand Two Hundred Ninety-Three and 19/100ths Dollars
($51,224,293.19), as adjusted from time to time pursuant to Section 3.1.1(b).

 

4.                                      Leased Property.  Section 2.1(a) of the
Lease is hereby amended by deleting the reference to “Exhibits A-1 through A-39”
in the second line thereof and replacing it with a reference to “Exhibits A-1
through A-40.”

 

5.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-39” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-40” attached hereto and (b) adding Exhibit A-40 attached
to this Amendment immediately following Exhibit A-39 to the Lease.

 

6.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

7.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Sixth Amendment to Amended and Restated Lease Agreement
No. 2]

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-40

 

Land

 

Exhibit

 

TA Site No.

 

Property Address

A-1

 

54

 

9201 Grand Bay Wilmer Rd, Grand Bay (Mobile), AL 36541.

A-2

 

7

 

2949 S. Toltec Road, Eloy, AZ 85213.

A-3

 

94

 

946 West Beale Street, Kingman, AZ, 86401.

A-4

 

33

 

408 Highway 149 North, Earle (West Memphis), AR 72331.

A-5

 

227

 

2930 Lenwood Rd., Barstow, CA 92311.

A-6

 

57

 

19483 Knighton Rd., Redding, CA 96002.

A-7

 

248

 

1650 C.R. 210 West, Jacksonville (Jacksonville South), FL 32259.

A-8

 

158

 

11706 Tamp Gateway Blvd., Seffner (Tampa), FL 33584.

A-9

 

156

 

30732 Highway 441 South, Commerce, GA 30529.

A-10

 

249

 

6901 Bellville Road, Lake Park, GA 31636.

A-11

 

167

 

4115 Broadway, Boise, ID 83705.

A-12

 

30

 

16650 Russell Rd., Russell (Chicago North), IL 60075.

A-13

 

199

 

819 Edwardsville Road, Troy, IL 62294.

A-14

 

65

 

2636 E. Tipton Street, Seymour, IN 47274.

A-15

 

66

 

3210 South 7th Street, Council Bluffs, IA 51501.

A-16

 

237

 

8560 Greenwood Rd., Greenwood, LA 71033.

A-17

 

69

 

1255 N. Dixie Hwy, Monroe, MI 48162.

A-18

 

190

 

13400 Rogers Drive, Rogers, MN 55374.

A-19

 

52

 

100 North Broadway, Oak Grove, MO 64075.

A-20

 

90

 

103 Prospectors Drive, Ogallala, NE 69153.

A-21

 

108

 

8050 Dean Martin Drive, Las Vegas, NV 89139.

A-22

 

48

 

975 St. Rt. 173, Bloomsbury, NJ 08804.

A-23

 

23

 

HC 69 - Box 120, Santa Rosa, NM 88435.

A-24

 

209

 

40 Riverside Drive, Fultonville, NY 12072.

A-25

 

2

 

1101 NC Highway 61, Whitsett (Greensboro), NC 27377.

A-26

 

39

 

10679 Lancaster Rd., Hebron, OH 43025.

A-27

 

29

 

5551 St. Rt. 193, Kingsville, OH 44048.

A-28

 

59

 

501 South Morgan Road, Oklahoma City (West), OK 73128.

A-29

 

56

 

21856 Bents Road, NE, Aurora (Portland), OR 97002.

A-30

 

215

 

4050 Depot Road, Erie (Harborcreek), PA 16510.

A-31

 

12

 

7848 Linglestown Road, Harrisburg, PA 17112.

A-32

 

13

 

608 Lovell Road, Knoxville, TN 37932.

A-33

 

17

 

6800 Thompson Road, Baytown, TX 77522.

A-34

 

230

 

704 West Interstate 20, Big Spring, TX 79720.

A-35

 

147

 

6170 I-10 East, San Antonio, TX 78219.

A-36

 

1

 

100 N. Carter Road, Ashland (Richmond), VA 23005.

A-37

 

170

 

435 Winton Parkway, Livingston, CA 95334.

A-38

 

369

 

3001 Grant Street, Gary, IN 46408.

A-39

 

402

 

24225 and 24263 West Lorenzo Road, Wilmington, IL 60481

A-40

 

255

 

289 Howard Baker Highway, Pioneer, TN 37847

 

[See attached copies.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-40

 

289 Howard Banker Highway
Pioneer, TN 37847

 

All of that certain land as shown on Plat Cabinet B, Page 568 in the Register’s
Office for Campbell County, Tennessee.

 

Together with the non-exclusive right to use two (2) rights of way easement for
ingress and egress purposes, including the right to construct and maintain
roadways for such purposes, described in Book W480, Page 790, as follows:

 

Easement No. 1:

 

Beginning at an iron pin at the right of way of State Highway 63, near its
intersection with Interstate 75, at a corner common with Myers; thence with said
Highway S 88 deg. 13’ E 52.5 feet to an iron pin; thence leaving said Highway S
12 deg. 32’ 50” E 309.30 feet to an iron pin; thence N 72 deg. 55’08” W 52.5
feet to an iron pin; thence N 13 deg. 33’39” W 296.36 feet to the point of
beginning.

 

Easement No. 2:

 

Beginning at an iron pin at the right of way of State Highway 63, near its
intersection with Interstate 75, at a corner common to the Exxon property;
thence N 56 deg. 26’ E 56.0 feet to a highway monument at the right of way of
Interstate 75; thence with said right of way S 60 deg. 02’ E 681.06 feet to an
iron pin; thence S 29 deg. 44’36” 104.13 feet to an iron pin; thence N 44 deg.
05’ W 15 feet to an iron pin; thence N 60 deg. 02’ W 398.41 feet to an iron pin;
thence N 67 deg. 34’ E 62.95 feet to an iron pin; thence N 60 deg. 02’ W 269.00
feet to an iron pin at the right of way of State Highway 63, the point of
beginning.

 

Being the same property conveyed to TA Operating LLC, a Delaware limited
liability company from Nellie Myers by deed of record in Book W480, page 790, in
the Register’s Office for Campbell County, Tennessee.

 

For reference only:

 

Tax ID# Map 91, Parcels 004.00, 005.00, 006.00, 007.01, & 007.02

 

Together with a 50’ Access Easement recorded at Book W480, Page 796.

 

--------------------------------------------------------------------------------